


Exhibit 10.21


Revised 6/03/2013


Award No. ***


INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Non-Qualified Stock Option
New Hire, Promotion, Retention or Focal Grant
Intuit Inc., a Delaware corporation (the “Company”), hereby grants you a stock
option (“Option”), pursuant to the Company's Amended and Restated 2005 Equity
Incentive Plan (the “Plan”), to purchase shares of the Company's Common Stock,
$0.01 par value per share (“Common Stock”), as described below. This Option is
subject to all of the terms and conditions of the Plan, which is incorporated
into this Agreement by reference. If there is any discrepancy, conflict or
omission between this Agreement and the provisions of the Plan, the provisions
of the Plan shall apply. All capitalized terms in this Agreement that are not
defined in the Agreement have the meanings given to them in the Plan.
Name of Participant:    ***
Number of Shares:    ***
Exercise Price Per Share:    ***
Date of Grant:    ***    
First Vesting Date:    ***
Expiration Date:    ***


*** The above information is as shown in the Stock Options section of your
Morgan Stanley Benefit Access website.


Vesting Schedule:
So long as you are providing services to the Company, 33 1/3% of the Shares will
vest on the First Vesting Date; then 2.778% of the Shares will vest on each
monthly anniversary of the first Vesting Date until 100% vested.



On your Termination, this Option will either cease to vest or, if you have been
actively employed by the Company for one year or more and become Disabled or die
as provided in Section 5.6 of the Plan, accelerate in full. Vesting may also be
suspended in accordance with Company policies, as described in Sections 5.3 and
5.6 of the Plan.
To exercise this Option, you must follow the exercise procedures established by
the Company, as described in Section 5.5 of the Plan. This Option may be
exercised only with respect to vested Shares. Payment of the Exercise Price for
the Shares may be made in cash (by check) and/or, if a public market exists for
the Company's Common Stock, by means of a Same-Day-Sale Commitment or Margin
Commitment from you and an NASD Dealer (as described in Section 10.1 of the
Plan). Upon exercise of this Option, you understand that the Company may be
required to withhold taxes.
Subject to the exercise procedures established by the Company, the last day this
Option may be exercised is seven years from the Date of Grant which is the
Expiration Date. If your Termination Date occurs before the Expiration Date,
this Option will expire as to all unvested Shares subject to the Option on your
Termination Date. Following your Termination Date, this Option may be exercised
with respect to vested Shares during the post-termination exercise period as
provided in Section 5.6 of the Plan. To the extent this Option is not exercised
before the end of the post-termination exercise period, in accordance with the
exercise procedures established by the Company, the Option will expire as to all
Shares remaining subject thereto.
This Agreement (including the Plan, which is incorporated by reference)
constitutes the entire agreement between you and the Company with respect to
this Option, and supersedes all prior agreements or promises with respect to the
Option. Except as provided in the Plan, this Agreement may be amended only by a
written document signed by the Company and you. Subject to the terms of the
Plan, the Company may assign any of its rights and obligations under this
Agreement, and this Agreement shall be binding on, and inure to the benefit of,
the successors and assigns of the Company. Subject to the restrictions on
transfer of the Option described in Section 13 of the Plan, this Agreement shall
be binding on your permitted successors and assigns (including heirs, executors,
administrators and legal representatives). All notices required under this
Agreement or the Plan must be mailed or hand-delivered, (1) in the case of the
Company, to the Company at its address set forth in this Agreement, or at such
other address designated in writing by the Company to you, and (2) in the case
of you, at the address recorded in the books and records of the Company as your
then current home address.




--------------------------------------------------------------------------------




Additional information about the Plan and this Option (including certain tax
consequences of exercising the Option and disposing of the Shares) is contained
in the Prospectus for the Plan. A copy of the Prospectus accompanies this Grant
Agreement and is available on the stock options pages of the Intuit intranet web
site or by calling Stock Administration, at (650) 944-6000.
The Company has signed this Option Agreement effective as the Date of Grant.
INTUIT INC.
2632 Marine Way
Mountain View, California 94043
By:     
Brad D. Smith, President and
Chief Executive Officer




